 USA-74-24B
                                              Sealed
 (Rev. 05/01)  Public and unofficial staff access
                    to this instrument are CRIMINAL DOCKET
HOUSTON DIVISION  prohibited  by court order                                                                          4:20-CR-305
                                                  SEALED                                                        No.
USAO Number:                                                       United States Courts
                                2017R16804
                                                                 Southern District of Texas
Magistrate Number:                                                        FILED
CRIMINAL INDICTMENT                                                                                                   Werlein
                                                         Filed         July 16, 2020             Judge:
                                                                              
UNITED STATES of AMERICA                                      David J. Bradley, Clerk of ATTORNEYS:
                                                                                         Court
                                                                             RYAN K. PATRICK, USA                             (713) 567-9000
vs.
                                                                             ROBERT S. JOHNSON, AUSA                           (713) 567-9000

                                                                                                                             Appt'd     Private
  JOSE LUIS DE JONGH-ATENCIO




                    Ct. 1: Conspiracy to Launder Money [18 USC § 1956(h)]

 CHARGE: Cts. 2-5: Money Laundering [18 USC § 1956(a)(1)(B)(i) and 18 U.S.C. § 2]
  (TOTAL)
          Ct. 6: Money Laundering [18 U.S.C. § 1957 and 18 U.S.C. § 2]
(COUNTS:)
  (   6    )




PENALTY: Cts. 1-5: Up to 20 years imprisonment and/or a max fine of $500k or twice the value of the laundered funds; 3 years SRT;
                     $100SA

                     Ct. 6: Up to 10 years imprisonment and/or a max fine of $250k or twice the amount of the criminally derived property
                     involved in the transaction; 3 years SRT; $100SA


                     SUMMONS



          In Jail                                                             NAME & ADDRESS
                                                                              of Surety:
          On Bond

          No Arrest

                                                                 PROCEEDINGS:
